DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Response to Arguments
Applicant's amendment and arguments filed 12/09/2021 have been fully considered but they are not persuasive.
With respect to Zhang, Applicant argues:
“Zhang [0108] indicates that at least two heart sound features are detected (SI
amplitude and PNS amplitude). The S1 amplitude is not detected as a response to detecting the PNS amplitude. Zhang [0108] further indicates that the relative strength of the PNS and S1 heart sounds is determined. This is not a “response” to detecting the PNS amplitude. Rather, it appears that Zhang [0108] will find the relative strength regardless of the PNS amplitude. Zhang is always looking at the relative amplitude.”
The Examiner respectfully disagrees. Zhang discloses detecting a potential PS event, i.e. the PNS amplitude. In response to detecting the PNS amplitude, the PNS 
Regarding the “storing the signal, or information pertinent to the signal…” language, the Examiner notes the detection of a PNS amplitude and then comparing this amplitude to an S1 amplitude involves, at least, storing the values in a buffer or type of RAM so that the processor can perform the comparisons (a standard in computer processing architecture). The PNS and S1 values have to be stored to some degree for a processor to actually use the values in a logic step. The claim only requires “information pertinent to the signal” and a PNS amplitude is indeed information pertinent to a detected signal used for determining PS events.
Additionally, the Examiner updated the search for the claimed subject matter and found McCabe et al. (2010/0305638) which discloses delivering cardiac therapy; monitoring a PS sensor such as an accelerometer to obtain potential PS event data; storing the signals associated with the potential PS event data; and further analyzing the stored data, such as obtaining timing, energy, frequency metrics, morphology metrics etc. to confirm a PS event (par. [0071]; Fig. 3-4). Contextual information is also 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 2, 3, 5, 7, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCabe et al. (2010/0305638).
Regarding Claims 2, 7, 14 and 18, McCabe discloses delivering cardiac therapy; monitoring a PS sensor such as an accelerometer to obtain potential PS event data; storing the signals associated with the potential PS event data; and further analyzing the stored data, such as obtaining timing, energy, frequency metrics, morphology metrics etc. to confirm a PS event (par. [0071]; Fig. 3-4). Contextual information is also determined such as activity data (i.e. respiration cycle, which has been identified as a major contributor to the risk of PS events, see par. [0056, 0073]). Lastly, the data is stored in order to build a set of cardiac stimulation values that reliably avoid PS activation (par. [0075]).
With regards to Claims 3, 5, 16 and 20, McCabe discloses the contextual information identifying respiration cycle is obtained via an impedance signal obtained by an impedance sensor (par. [0073]).

Claims 2-7 and 14-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. (2012/0296388).
Regarding Claims 2, 14 and 18, Zhang discloses a cardiac pacing system having an implantable medical device 16 containing a pulse generator 74, a cardiac activity sensor 76, a memory 72, a controller 70 and a phrenic nerve stimulation (PS) sensor 82 (Fig. 3; par. [0048-0058]). Zhang further discloses that controller 70 is configured to cooperate with pace generator 74 and the cardiac activity sensor 76 to control timing for delivering pacing energy (par. [0040, 0089, 0096]). A PS event is detected by the PS 
In regards to Claims 3-5, 15, 16, 19 and 20, Zhang discloses a contextual sensor, such as a posture and/or activity sensor for obtaining the contextual data (par. [0024]).
With regards to Claims 6, 17 and 21, Zhang discloses a timer configured to provide a time of day and/or track a time of day for delivering stimulation, thus any stimulation and/or sensing data would include when stimulation was delivered (par. [0024, 0056, 0090]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-7 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (2012/0296388).
Alternatively, regarding Claims 2, 14 and 18, Zhang discloses a cardiac pacing system having an implantable medical device 16 containing a pulse generator 74, a cardiac activity sensor 76, a memory 72, a controller 70 and a phrenic nerve stimulation (PS) sensor 82 (Fig. 3; par. [0048-0058]). Zhang further discloses that controller 70 is configured to cooperate with pace generator 74 and the cardiac activity sensor 76 to control timing for delivering pacing energy (par. [0040, 0089, 0096]). A PS event is detected by the PS sensor (par. [0059]), which involves detecting a PNS amplitude, i.e. Applicant’s claimed “potential PS event” and analyzing the signal to confirm the PS event by comparing the relative strength of the PNS amplitude to a S1 amplitude, which involves storing the PNS amplitude and S1 amplitude in a buffer or RAM for processing, wherein both values are “information pertinent to the signal”. The Examiner also notes the comparison of the PNS amplitude and the S1 amplitude is triggered based on the detection of a PNS amplitude. The PNS amplitude and S1 amplitude comparison step cannot happen if there is not a detected PNS amplitude. If the comparison is above a threshold, PS is confirmed (par. [0108-0109]). Once the event is confirmed, data related to the PS event, i.e. attendant circumstances such as pacing parameters applied to cause the PS event (par. [0071]) which falls within the scope of the claimed “contextual data…regarding…an activity” since pacing is an activity), are stored in memory 72 and transmitted to a separate server/device (par. [0071-0072]). Zhang further discloses that posture data, activity level data and time of day data is monitored and stored by the system, wherein this data triggers the PS detection algorithm (par. [0023-0024]). This differs from the claim invention in that the contextual data is only determined after PS event detection and not before.

Therefore, it would have been prima facie obvious to modify Zhang to obtain the invention as specified in the claims because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhang.
In regards to Claims 3-5, 15, 16, 19 and 20, Zhang discloses a contextual sensor, such as a posture and/or activity sensor for obtaining the contextual data (par. [0024]).
With regards to Claims 6, 17 and 21, Zhang discloses a timer configured to provide a time of day and/or track a time of day for delivering stimulation, thus any stimulation and/or sensing data would include when stimulation was delivered (par. [0024, 0056, 0090]).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (2012/0296388) in view of Hedberg et al. (8,527,051). Zhang discloses all of the claimed invention except for timing pacing with the refractory period. However, Hedberg discloses delivering pacing during a refractory period for the purpose of avoiding cardiac activation and thus isolating the PNS artifact to better and more accurately detect the occurrence of PNS (col. 3, lines 27-36) which is the same reasoning relied upon by Applicant (see par. [0040] of PGPUB 2019/0060652, which is the publication of the present application). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Zhang reference to include pacing during the refractory period, as taught and suggested by Hedberg, for the purpose of avoiding cardiac activation and thus isolating the PNS artifact to better and more accurately detect the occurrence of PNS.

Claims 2, 3, 5, 7-10, 12, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe et al. (2010/0305647) in view of Zhang et al. (2012/0296388).
Regarding Claims 2, 14 and 18, McCabe discloses a cardiac pacing system having an implantable medical device 900 containing a pulse generator 930, a cardiac activity sensor (not shown but described functionally with respect to electrode 905, which can be used to detect impedance and/or cardiac electrical signals, par. [0124]), a memory 945, a controller 940 and a phrenic nerve stimulation (PS) sensor 910 (see Fig. 9; par. [0115-0124]). McCabe further discloses that controller 940 is configured to 
However, in the same field of endeavor of phrenic nerve activation detection, 
Zhang discloses checking the validity of a PS event by detecting a PNS amplitude, i.e. Applicant’s claimed “potential PS event” and analyzing the signal to confirm the PS event by comparing the relative strength of the PNS amplitude to a S1 amplitude, which involves storing the PNS amplitude and S1 amplitude in a buffer or RAM for processing, wherein both values are “information pertinent to the signal”. The Examiner also notes the comparison of the PNS amplitude and the S1 amplitude is triggered based on the detection of a PNS amplitude. The PNS amplitude and S1 amplitude comparison step cannot happen if there is not a detected PNS amplitude. If the comparison is above a threshold, PS is confirmed (par. [0108-0109]), for the purpose of improving PNS detection accuracy. Additionally, Zhang discloses detecting posture, activity, and/or time of day (par. [0024, 0056, 0090]) in order to provide context for phrenic nerve activation such that phrenic nerve activation detection can be selectively monitored when the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the McCabe reference to include performing PNS detection confirmation, as taught and suggested by Zhang, and measuring contextual information such as posture, activity and/or time of day, as taught and suggested by Zhang, for the purpose of improving PNS detection accuracy and providing context for phrenic nerve activation such that phrenic nerve activation detection can be selectively monitored when the phrenic nerve activation is most likely to be detected, thus improving battery longevity by reducing battery power consumption.
This combination differs from the claim invention in that the contextual data is only determined after PS event detection and not before.
However, the Examiner notes before the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to monitor posture, activity level or time of day after PS event detection because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination of McCabe and Zhang and applicant' s invention, to perform equally well with either the detection of data before PS event detection taught by Zhang or the claimed detection of data after PS event detection because both process flows would perform the same function of associating the PS event with a particular event such as posture, activity level or time of day equally well. The end result of the 
Therefore, it would have been prima facie obvious to modify the combination of McCabe and Zhang to obtain the invention as specified in the claims because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhang.

In regards to Claim 3, the Examiner notes the claimed contextual sensor can be any one of the plurality of sensors listed in par. [0117] that can be used in combination. One of the sensors can be considered the PS sensor and any of the others can be the claimed contextual sensor.
Regarding Claims 5, 12, 16 and 20, McCabe further discloses an activity sensor, such as a metabolic rate sensor, can be used in conjunction with a phrenic nerve activation sensor (par. [0159-0160]).
With regards to Claims 7 and 10, McCabe discloses the PS sensor can be an accelerometer (par. [0117]) and/or an acoustic sensor (par. [0117]) and/or an EMG sensor (par. [0117]).
In regards to Claims 8 and 9, McCabe discloses the PS sensor can be a respiration sensor such as an impedance sensor which can be used to detect respiration (par. [0076, 0080, 0117]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe et al. (2010/0305647) in view of Zhang et al. (2012/0296388), further in view of .

Claims 2-7 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (2012/0296388) in view of Ordonez et al. (2011/0152956).
Alternatively, regarding Claims 2, 14 and 18, Zhang discloses a cardiac pacing system having an implantable medical device 16 containing a pulse generator 74, a cardiac activity sensor 76, a memory 72, a controller 70 and a phrenic nerve stimulation (PS) sensor 82 (Fig. 3; par. [0048-0058]). Zhang further discloses that controller 70 is configured to cooperate with pace generator 74 and the cardiac activity sensor 76 to control timing for delivering pacing energy (par. [0040, 0089, 0096]). A PS event is detected by the PS sensor (par. [0059]), which involves detecting a PNS amplitude, i.e. Applicant’s claimed “potential PS event” and analyzing the signal to confirm the PS event by comparing the relative strength of the PNS amplitude to a S1 amplitude, which 
However, in the same field of endeavor, Ordonez likewise discloses a system that initiates PS event detection when a patient is indicated as having a posture or activity level that has been associated with PS events in the past or as the time of day being a time of day associated with PS detection in the past. Ordonez further discloses that the correlation of the posture, activity level and/or time of day can be established by the same system by detecting a PS event and subsequently monitoring and storing a posture, activity level or time of day associated with the PS event in order to provide context for the PS event (par. [0029]), much in the same manner claimed by Applicant. 

In regards to Claims 3-5, 15, 16, 19 and 20, Zhang discloses a contextual sensor, such as a posture and/or activity sensor for obtaining the contextual data (par. [0024]).
With regards to Claims 6, 17 and 21, Zhang discloses a timer configured to provide a time of day and/or track a time of day for delivering stimulation, thus any stimulation and/or sensing data would include when stimulation was delivered (par. [0024, 0056, 0090]).

Claims 2, 3, 5, 7-10, 12, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe et al. (2010/0305647) in view of Zhang et al. (2012/0296388), further in view of Ordonez et al. (2011/0152956) .
Alternatively, regarding Claims 2, 14 and 18, McCabe discloses a cardiac pacing system having an implantable medical device 900 containing a pulse generator 930, a cardiac activity sensor (not shown but described functionally with respect to electrode 905, which can be used to detect impedance and/or cardiac electrical signals, par. [0124]), a memory 945, a controller 940 and a phrenic nerve stimulation (PS) sensor 910 (see Fig. 9; par. [0115-0124]). McCabe further discloses that controller 940 is 
However, in the same field of endeavor of phrenic nerve activation detection, 
Zhang discloses checking the validity of a PS event by detecting a PNS amplitude, i.e. Applicant’s claimed “potential PS event” and analyzing the signal to confirm the PS event by comparing the relative strength of the PNS amplitude to a S1 amplitude, which involves storing the PNS amplitude and S1 amplitude in a buffer or RAM for processing, wherein both values are “information pertinent to the signal”. The Examiner also notes the comparison of the PNS amplitude and the S1 amplitude is triggered based on the detection of a PNS amplitude. The PNS amplitude and S1 amplitude comparison step cannot happen if there is not a detected PNS amplitude. If the comparison is above a threshold, PS is confirmed (par. [0108-0109]), for the purpose of improving PNS detection accuracy. Additionally, Zhang discloses detecting posture, activity, and/or time of day (par. [0024, 0056, 0090]) in order to provide context for phrenic nerve activation such that phrenic nerve activation detection can be selectively monitored when the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the McCabe reference to include PNS activation confirmation, as taught and suggested by Zhang, and measuring contextual information such as posture, activity and/or time of day, as taught and suggested by Zhang, for the purpose of improving PNS detection accuracy and providing context for phrenic nerve activation such that phrenic nerve activation detection can be selectively monitored when the phrenic nerve activation is most likely to be detected, thus improving battery longevity by reducing battery power consumption.
This combination differs from the claim invention in that the contextual data is only determined after PS event detection and not before.
However, in the same field of endeavor, Ordonez likewise discloses a system that initiates PS event detection when a patient is indicated as having a posture or activity level that has been associated with PS events in the past or as the time of day being a time of day associated with PS detection in the past. Ordonez further discloses that the correlation of the posture, activity level and/or time of day can be established by the same system by detecting a PS event and subsequently monitoring and storing a posture, activity level or time of day associated with the PS event in order to provide context for the PS event (par. [0029]), much in the same manner claimed by Applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the McCabe and Zhang combination to include detecting posture, activity level or time of day after the detection of a PS event, 

In regards to Claim 3, the Examiner notes the claimed contextual sensor can be any one of the plurality of sensors listed in par. [0117] that can be used in combination. One of the sensors can be considered the PS sensor and any of the others can be the claimed contextual sensor.
Regarding Claims 5, 12, 16 and 20, McCabe further discloses an activity sensor, such as a metabolic rate sensor, can be used in conjunction with a phrenic nerve activation sensor (par. [0159-0160]).
With regards to Claims 7 and 10, McCabe discloses the PS sensor can be an accelerometer (par. [0117]) and/or an acoustic sensor (par. [0117]) and/or an EMG sensor (par. [0117]).
In regards to Claims 8 and 9, McCabe discloses the PS sensor can be a respiration sensor such as an impedance sensor which can be used to detect respiration (par. [0076, 0080, 0117]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792